United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2658
                         ___________________________

                 Miguel Angel Martinez-Merlos; Cristina Martinez

                              lllllllllllllllllllllPetitioners

                                            v.

               Eric H. Holder, Jr., Attorney General of United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: March 20, 2013
                                Filed: April 5, 2013
                                   [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Miguel Martinez-Merlos (Martinez-Merlos), a citizen of El Salvador, and his
wife Christina Martinez (Martinez), a citizen of Mexico, petition for review of an
order of the Board of Immigration Appeals (BIA), which affirmed an immigration
judge’s adverse decision. After careful consideration of the petition, we find no basis
for reversal.
       First, we conclude that we lack jurisdiction to review the BIA’s denial of
Martinez-Merlos’s application for cancellation of removal. See Zacarias-Velasquez
v. Mukasey, 509 F.3d 429, 434 (8th Cir. 2007) (this court lacks jurisdiction to review
denial of cancellation of removal for failure to prove exceptional and extremely
unusual hardship); see also Gomez-Perez v. Holder, 569 F.3d 370, 372-73 (8th Cir.
2009) (jurisdictional bar applied to petitioner’s argument that BIA had applied “an
incorrect legal standard by failing to adequately consider certain factors,” as
petitioner was merely challenging BIA’s discretionary conclusion that circumstances
did not merit cancellation of removal). Second, we conclude that substantial evidence
supported the BIA’s decision to deny Martinez asylum and withholding of removal.
See Khrystotodorov v. Mukasey, 551 F.3d 775, 781, 784 (8th Cir. 2008) (this court
upholds denial of asylum if it is supported by substantial evidence; denial of asylum
dictates same outcome on withholding-of-removal claim based on same underlying
factual allegations); see also Constanza v. Holder, 647 F.3d 749, 753 (8th Cir. 2011)
(per curiam) (membership in particular social group requires that members hold
immutable characteristic, or common trait such as sex, color, kinship, or shared past
experiences, and that group has sufficient particularity and visibility to be perceived
by society as cohesive group).

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-